,t   ...   '"         case ~.i9=cv·0159g-MMB          Dosui:r:ient 62-1   Filed 03L04'lQ Page 1 of 1 --



                                         IN THE UNITED STATES DISTRICT COURT
                                   1:<·oR IBE EASTERN DISTRICT OF PENNSYLVANIA

                JAMAR SOWELL                                                CIVIL ACTION

                              v.

                DAYID A. VARANO, et al.                                     NO. 13-1593

                                                                ORDER

                       AND NOW, this      1).P..p. day of   j   lJ.AU-'          , 2019, upon consideration of the

                Petition for a Writ of Habeas Corpus, the Commonwealth's Response, the other documents filed

                by the parties, and after review of the Report and Recommendation of United States Magistrate

                Judge Carol Sandra Moore Wells, is hereby ORDERED that:

                       1. The Report and Recommendation is APPROVED AND ADOPTED;

                       2. The Petition for a Writ of Habeas Corpus is DISMISSED AND DENIED, without an
                          evidentiary hearing; and

                       3. Petitioner has neither shown denial of a federal constitutional right, nor established
                          that reasonable jurists would disagree with this court's procedural and substantive
                          disposition of his claims. Consequently, a certificate of appealability is DENIED.

                IT IS SO ORDERED.

                                                                BY THE COURT;
                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JAMAR SOWELL                                                     CIVIL ACTION

                         v.                                        NO. 13-1593

  DAVID A. VARANO, et al.

                                                           ORDER

          In this Petition for Relief from a state court conviction under 28 U .S.C. § 2254, there

have been extensive proceedings. The case has been delayed from prompt resolution because of

a pending Miller claim relating to Petitioner's conviction and sentence to life imprisonment as a

juvenile under Pennsylvania law, which claim has since been denied as moot because Plaintiff

has been resentenced. However, Petitioner has other claims which were ruled upon in a

thorough Report and Recommendation by Magistrate Judge Wells dated March 4, 2019 (ECF

62). Magistrate Wells concluded that Petitioner's claim of ineffective assistance of counsel was

defaulted and that his other claims were legally insufficient.

          Petitioner filed extensive objections (ECF 66) which the Court has reviewed.

          The Respondent has filed a response (ECF 69).

         The Court has determined that the Report and Recommendation correctly based on

careful review of the Petition, and due to the limited grounds for relief from state court

convictions allowed by federal law, the Court enters the following Order.



0 \CIVIL 13\13-1593 Sowell v Varano\13cvl593 Order 06262019.docx
